Response to Amendment
This Office Action is in response to reply filed 11/11/2022. Claims 1, 9, and 17 have been amended and claims 1-20 are currently pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 2017/0063476) in view of Giaccherini (US 2003/0214387).
As per claim 1, Nair teaches identifying a first sector proximal to a reader and a second sector proximal to the reader (Nair, [0005]-[0008]: The reader reads security tags in multiple zones of interest (ZOIs); there are locator tags that identify the different ZOIs which the reader uses to identify the different ZOIs near the reader); receiving one or more parameters associated with at least one of a minimum sector count setting, an opposite sector threshold setting, or a suppression threshold setting (Nair, [0008], [0040], and [0072]: The reader compares the number of tag reads of a tag in one ZOI to the number of tag reads in another ZOI to determine in which ZOI the tag is located; the number of tag reads in a specific ZOI is thus a minimum sector count setting for a different ZOI since the different ZOI must have a number of tag reads higher than the number of tag reads in the specific ZOI for the reader to determine the tag is located in the different ZOI); applying, to the reader, the one or more parameters associated with the at least one of the minimum sector count setting, the opposite sector threshold setting, or the suppression threshold setting (Nair, [0008], [0040], and [0072]: The reader compares the number of tag reads from the ZOIs, thus applies the minimum sector count setting parameter); determining whether a tag has moved from the first sector to the second sector based on the one or more parameters (Nair, [0008], [0040], and [0072]: The security tags are located using the number of tag reads comparisons, thus identifying if a security tag has moved from one ZOI to another);
Nair does not disclose:
receiving an indication indicating whether a merchandize associated with the tag has been purchased; and transmitting an alarm signal in response to the tag moving from the first sector to the second sector and the merchandize has not been purchased or refraining from transmitting a false alarm signal in response to the tag not moving.
However, in the same art of locating security tags, Giaccherini, [0048], teaches transmitting an alarm when a tag is determined to move to an unauthorized area, such as approaching an exit, and the article of merchandise has not been purchased. There must be included some receiving of indication that the article of merchandise has been purchased in order for the system to use that information in the alarm control. The alarm signal is not transmitted when the tag does not move from an authorized area since it is not approaching the exit, or unauthorized area.
Before the effective filing date of the claimed invention it would have obvious to one of ordinary skill in the art for Nair’s monitoring of security tag location to include transmission of alarm signals when a tag associated with an unpurchased article of merchandise moves to an unauthorized area, as taught by Giaccherini. The motivation is to provide security merchandise with attached security tags (Giaccherini, [0048]).
As per claim 2 (dependent on claim 1), Nair and Giaccherini further teaches:
wherein: receiving the one or more parameters comprises: receiving a first value of a first minimum sector count associated with the first sector, and receiving a second value of a second minimum sector count associated with the second sector (Nair, [0008], [0040], and [0072]: The number of tag reads for each ZOI is the minimum sector count associated with the other ZOIs used to determine if a tag is located in one ZOI versus another ZOI); applying the one or more parameters comprises: setting the first minimum sector count to the first value, and setting the second minimum sector count to the second value (Nair, [0008], [0040], and [0072]: The number of tag read for opposing ZOIs are set to be the values that have to be exceeded for a tag to be determined to be located in a specific ZOI); determining whether the tag has moved comprises: detecting the tag in the first sector based on acquiring a first plurality of tag reads indicating the tag is in the first sector, wherein a first number of the first plurality of tag reads is greater than or equal to the first minimum sector count (Nair, [0008], [0040], and [0072]: A tag is determined to be located or moved to a specific ZOI if the number of tag reads is greater than the number for another ZOI), or2 AFDOCS/25844258.1App. No.: 17/205,914Docket No.: 039636.05582/T-RS-00354USdetecting the tag in the second sector based on acquiring a second plurality of tag reads indicating the tag is in the second sector, wherein a second number of the second plurality of tag reads is greater than or equal to the second minimum sector count (Nair, [0008], [0040], and [0072]: A tag is determined to be located or moved to a specific ZOI if the number of tag reads is greater than the number for another ZOI).  
As per claim 3 (dependent on claim 2), Nair and Giaccherini further teaches:
wherein the first value is greater than or equal to and the second value is greater than or equal to 2 (Nair, [0008], [0040], and [0072]: Since the number of tag reads may be plural, the value for comparison may be greater than or equal to two).  
As per claim 8 (dependent on claim 1), Nair and Giaccherini further teaches:
wherein the reader is an electro-magnetic (EM) reader, an acousto-magnetic (AM) reader, a radio frequency identification (RFID) reader, a microwave reader, or a quadrature resonance reader (Nair, [0005]-[0008]: The tags are RFID tags and the reader is an RFID reader).  
As per claim 9, Nair and Giaccherini renders obvious all the claim limitations as in the consideration of claim 1 above. Additionally, Nair, [0060]-[0061], teaches that the operations can be performed by a processor executing instructions on a computer-readable medium.
As per claim 10, Nair and Giaccherini renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 2 above.
As per claim 11, Nair and Giaccherini renders obvious the limitations of claim 10 and further limitations are met as in the consideration of claim 3 above.
As per claim 16, Nair and Giaccherini renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 8 above.
As per claim 17, Nair and Giaccherini renders obvious all the claim limitations as in the consideration of claim 1 above since the components of claim 17 are the apparatus for performing the method of claim 1. 
As per claim 18, Nair and Giaccherini renders obvious the limitations of claim 17 and further limitations are met as in the consideration of claim 2 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-11, and 16-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699